DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Response to Amendments
 
The amendments filed on 10/26/2022 have been received, to which the Applicant is thanked. Claims 29 and 30 have been added into consideration. 
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 9-11 regarding the argument that the first and second doors are not the same type in the rejection, as well as newly amended claim language,
 
The examiner respectfully responds the Applicants arguments directed to the first and second doors not being of the same specific type (while the Applicant has used a combination of words to elaborate on the nature of the respective doors, the Applicant has not positively recited any language about the types of doors needing to be, or not be, of the same, or different, types) in the respective pieces of prior art, which is why a 35 U.S.C. 103 was issued with Chun presenting not just 2, but 3 doors that move in a particular way, with Geng teaching one of the doors moving in another particular way, overcoming the Applicants argument on the matter; the context of the limitations presently presented in the application have been detailed in the rejection below. The Applicant then argues over amendments to the claim language regarding as first moving direction and a second moving direction, which has been addressed in the rejection below.

In response to Applicants argument on page 11 regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 17-19, 21-23, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2018/0209687), hereinafter referred to as Chun, in view of Geng et al (CN206669886), hereinafter referred to as Geng, in further view of Cho et al (US 2018/0335221), hereinafter referred to as Cho.

Regarding claim 14, Chun (US 2018/0209687) shows an air conditioner indoor unit, comprising: a housing including an air inlet (19, Fig. 2), a first air outlet (see Annotated Figure 1), and a second air outlet (see Annotated Figure 1); a fan assembly (30 Fig. 2 – as the Applicant states that separate fans 22 and 23 located in separate air outlets can comprise of the same, single, fan assembly as shown in Fig. 5, as does Chun show with the fan assembly comprising of the components associated with the fan assembly 30, which comprises of elements located between element 30 to element 36, to include the three fans 32/33 according to their own air outlets, as shown in Fig. 2) arranged in the housing (Fig. 2) and configured to guide air to circulate from the air inlet to at least one of the first air outlet or the second air outlet (Fig. 9); a first door (62, Fig. 2/30, ¶0035/0048 – Figs 2 and 29 are each drawn to an embodiment of the present disclosure, which is understood to both be the same embodiment) arranged corresponding to the first air outlet (see Annotated Figure 1); a first drive mechanism (66, Fig. 2/30) arranged in the housing (Fig. 2/4) and connected to the first door (Fig. 2, ¶0111), the first drive mechanism being configured to drive the first door to move outwards relative to the housing to expose the first air outlet (¶0272), and to drive the first door to move inwards relative to the housing to cover the first air outlet (¶0272); a second door (see Annotated Figure 1 – Chun shows a plurality of several elements, including the second door) arranged corresponding to the second air outlet (see Annotated Figure 1 – Chun shows a plurality of several elements, including the second door); and a second drive mechanism (see Annotated Figure 1 – Chun shows a plurality of several elements, including the second drive mechanism) connected to the second door (Fig. 2, ¶0111) and configured to drive the second door to slide relative to the housing to expose or cover the second air outlet (¶0272), wherein a first moving direction of the first door (Fig. 8) driven by the first drive mechanism is perpendicular to a front face (12, Fig. 8) of the housing (Fig. 8 – both the first and second door are located relative to the front face of the housing, of which both outlets are formed within). 
However, Chun lacks showing the first moving direction of the first door driven by the first drive mechanism is perpendicular to a second moving direction of the second door driven by the second drive mechanism.
Geng (CN206669886), an air conditioner a movable door, is in the same field as Chun which is an air conditioner a movable door.
Geng teaches wherein a second moving direction of the second door (40, Fig. 2) driven by the second drive mechanism (60, Fig. 2) is parallel to the front face (18, Fig. 2 - Fig. 8 – the second door 40 is located parrallel to the front face of the housing, and perpendicular to the face of the first outlet) of the housing (16, 17, 18, 19, Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Geng to provide wherein a first moving direction of the first door driven by the first drive mechanism is perpendicular to a second moving direction of the second door driven by the second drive mechanism, which would provide a vertical air conditioning indoor unit capable of adjusting the amount of air flow, as well as reducing consumption of the vertical air conditioner indoor unit (¶0007/8).
	However, while the combination of Chun & Geng shows elements of the claimed invention as stated above including in response to the first door being driven by the first drive mechanism to move in the first moving direction to expose the first air outlet and the second door being driven by the second drive mechanism to move in the second moving direction to expose the second air outlet (This limitation is to be understood as the same as the previous limitation in lines 14-16 in claim 14 as filed, which has been addressed in the rejection above), the combination of Chun & Geng lack showing a first air flow from the first outlet collides with a second air flow from the second air outlet to mix the first air flow and the second air flow.
	Cho (US 2018/0335221), an air conditioner with multiple outlets, is in the same field of endeavor as Chun which is an air conditioner with multiple outlets.
Cho teaches a first air flow from the first outlet (17, Fig. 7) collides with a second air flow from the second air outlet (13, Fig. 7) to mix the first air flow and the second air flow (¶0012).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun & Geng to provide a first air flow from the first outlet collides with a second air flow from the second air outlet to mix the first air flow and the second air flow, which would provide an air conditioner capable of performing various air discharge methods (¶0006).




    PNG
    media_image1.png
    583
    756
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 17, Chun shows wherein the first drive mechanism comprises: a drive motor (67b, Fig. 30) arranged in the housing (Fig. 2); a drive gear (67c, Fig. 30) connected to the drive motor (Fig. 30) and configured to be driven to rotate by the drive motor (¶0275, Lines 1-5); and a rack (67, Fig. 30) extending along the first moving direction of the first door (Fig. 30 – the rack 67 extends along the first moving direction of the door, as the structure extends lengthwise towards the door 62, as the door moves inward and outward) and having an end connected to the first door to drive the first door to move (Fig. 29/30 – the rack 67, as can be seen in the illustrated parts breakdown of Fig. 30 comprises of part of the first drive mechanism 66, has an end that is connected to the first door (Fig. 30), with the racks’ ultimate function being to help move the first door, as part of the first drive mechanism 66), the rack being meshed with the drive gear and configured to be driven to move by the drive gear (¶0275, Lines 1-5 – the rack 67 is meshed with the drive gear 67c, of which the drive gear 67c rotates the rack via the motor 67b).  

Regarding claim 18, Chun shows wherein the rack includes: a limiting groove (67a, Fig. 34) extending in the first moving direction of the first door (Fig. 30); -5-Customer No. 160809Attorney Docket No. 00278.1038.OOUSa stop lever (Fig. 34/Annotated Figure 2 – as the Applicant has outlined the stop lever 43 to be a part of the physical structure of the limiting groove 421, as seen in the Applicants Fig. 7, as does Chun show in Fig. 34) stretching into the limiting groove and slidably fitted with the limiting groove (see Annotated Figure 2), the stop lever being configured to abut an end of the limiting groove to limit a position of the first door when the first door is opened (see Annotated Figure 2 – the location of the stop lever in the limiting groove abuts the end of the limiting groove to limit a position of the door when fully extended open).  




    PNG
    media_image2.png
    723
    677
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 19, Chun shows wherein the fan assembly comprises an air outlet duct member (69b, Fig. 30 – the air outlet duct member 69b is a duct member, located in the air outlet) arranged corresponding to the first air outlet (Fig. 2), and the air outlet duct member has a mounting space (Fig. 29/30 – the air outlet duct member 69b is a part that comprises of a cover 69, of which the cover 69, along with the air outlet duct member 69b, comprises of a mounting space, where the components of the first drive mechanism 66 is located and mounted) where the first drive mechanism is mounted (Fig. 4/30).  

Regarding claim 21, Chun shows wherein the second drive mechanism is configured to drive the second door (¶0272).  
However, the combination of Chun & Geng lacks showing the second drive mechanism is configured to drive the second door to slide in the second moving direction parallel to a surface of the second door.
Geng teaches the drive mechanism (62, Fig. 2) is configured to drive the door (40, Fig. 2) to slide in the second moving direction parallel to a surface of the door (Fig. 2 – the door 40 slides up and down along the rails 61, which is in a direction parallel to a surface of the door).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun & Geng to incorporate the teachings of Geng to provide the second drive mechanism is configured to drive the second door to slide in the second moving direction parallel to a surface of the second door, which would provide an air conditioner that can easily adjust the air volume (¶0007).

Regarding claim 22, Chun shows wherein the second drive mechanism (Fig. 2/ see Annotated Figure 1 – Chun shows a plurality of several elements, including the second drive mechanism; the following components are identical to the ones shown in Figs. 29-38, but located within the second drive mechanism, associated with the second air outlet) comprises: a drive gear (67c, Fig. 30) configured to rotate;-6-Customer No. 160809 A ttorney Docket No. 00278.1038.00USa rack (67, Fig. 30) extending along a moving direction of the second door (Fig. 30 – the rack 67 extends along the moving direction of the door, as the structure extends lengthwise towards the door 62, as the door moves inward and outward) and having an end connected to the second door to drive the second door to move (Fig. 29/30 – the rack 67, as can be seen in the illustrated parts breakdown of Fig. 30 comprises of part of the second drive mechanism 66, has an end that is connected to the second door (Fig. 30), with the racks’ ultimate function being to help move the second door, as part of the second drive mechanism 66), the rack being meshed with the drive gear and configured to be driven to move by the drive gear (¶0275, Lines 1-5 – the rack 67 is meshed with the drive gear 67c, of which the drive gear 67c rotates the rack via the motor 67b).  
However, Chun lacks showing a rack extending along the second moving direction of the second door.
	Geng teaches a rack (43, Fig. 4/5) extending along the second moving direction of the second door (¶0057, Lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun & Geng to incorporate the teachings of Geng to provide a rack extending along the second moving direction of the second door, which would provide an air conditioner that can easily adjust the air volume (¶0007).

Regarding claim 23, Chun shows wherein the fan assembly comprises: a first fan (32/33, Fig. 2) arranged corresponding to the first air outlet (see Annotated Figure 1); and a second fan (32/33, Fig. 2) arranged corresponding to the second air outlet (see Annotated Figure 1).  

Regarding claim 25, Chun shows wherein the first air outlet is located above the second air outlet (see Annotated Figure 1).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2018/0209687), hereinafter referred to as Chun, in view of Geng et al (CN206669886), hereinafter referred to as Geng, in further view of Cho et al (US 2018/0335221), hereinafter referred to as Cho,  in further view of another embodiment Chun et al (US 2018/0209687), hereinafter referred to as Chun 2nd.

Regarding claim 15, Chun shows elements of the claimed invention as stated above in claim 14 including the first drive mechanism and the first door.
However, the combination of Chun, Geng, & Cho lacks showing wherein the first door comprises: -4-Customer No. 160809Attorney Docket No. 00278.1038.OOUSa flow guiding member connected to the first drive mechanism to be driven to move by the first drive mechanism, an outer peripheral wall of the flow guiding member being configured to guide air flow when the first door is opened; and a sealing member connected to the flow guiding member and configured to cooperate with the housing to cover the first air outlet when the first door is closed.
Chun 2nd (US 2018/0209687), an air conditioner is in the same field of endeavor as Chun which is an air conditioner.
Chun 2nd teaches wherein the first door (71, Fig. 39) comprises: -4-Customer No. 160809Attorney Docket No. 00278.1038.OOUSa flow guiding member (73, Fig. 40) connected to the first drive mechanism (78, Fig. 42) to be driven to move by the first drive mechanism (¶0290 – the first drive mechanism 78 is used to drive the flow guiding member 73, which functionally drives elements 73a engaging with element 71b of the first door 71 (see Figs. 43/44)), an outer peripheral wall of the flow guiding member being configured to guide air flow when the first door is opened (Fig. 46 – the outer peripheral wall of the flow guiding member can be seen as being configured to guide air as air flows over the top, or the outer peripheral wall, as seen in Fig. 46 generally where reference numeral 73 is pointing to); and a sealing member (71b, Fig. 40/44/45) connected to the flow guiding member (Fig. 44) and configured to cooperate with the housing (72, Fig. 45) to cover the first air outlet (Fig. 45 – the first air outlet is located about where the sealing member 71b would cover, as seen in Figs. 44/45) when the first door is closed (Fig. 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun, Geng, & Cho to incorporate the teachings of Chun 2nd to provide wherein the first door comprises: -4-Customer No. 160809Attorney Docket No. 00278.1038.OOUSa flow guiding member connected to the first drive mechanism to be driven to move by the first drive mechanism, an outer peripheral wall of the flow guiding member being configured to guide air flow when the first door is opened; and a sealing member connected to the flow guiding member and configured to cooperate with the housing to cover the first air outlet when the first door is closed, which would provide an air conditioner with different air discharging methods (¶0008).

Regarding claim 16, the combination of Chun, Geng, & Cho shows elements of the claimed invention as stated above in claim 15 except wherein a vertical sectional area of the flow guiding member increases gradually along a direction from the air inlet to the first air outlet.  
Chun 2nd teaches wherein a vertical sectional area of the flow guiding member (73, Fig. 46) increases gradually along a direction from the air inlet to the first air outlet (Fig. 46 – the flow guiding member can be seen as having a vertical sectional area that gradually increases along a direction from the air inlet, located on the right side of the drawing, as the air moves to the first air outlet located on the left of the drawing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun, Geng, & Cho to incorporate the teachings of Chun 2nd to provide wherein a vertical sectional area of the flow guiding member increases gradually along a direction from the air inlet to the first air outlet, which would provide an air conditioner with different air discharging methods (¶0008).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2018/0209687), hereinafter referred to as Chun, in view of Geng et al (CN206669886), hereinafter referred to as Geng, in further view of Cho et al (US 2018/0335221), hereinafter referred to as Cho,  in further view of Chen et al (CN106322529), hereinafter referred to as Chen.

Regarding claim 20, Chun shows wherein the first drive mechanism (66, Fig. 30) further comprises a rack enclosure (68, Fig. 30) connected to the air outlet duct member (Fig. 30), and the rack enclosure includes a guide hole (Fig. 33 – the guide hole of the rack enclosure can be seen located on the forward face of the rack enclosure 68).
However, the combination of Chun, Geng, & Cho lacks showing a rack box, and the rack box includes a guide hole through which the rack passes to reciprocate relative to the rack box.
Chen (CN106322529), an air conditioner, is in the same filed of endeavor as Chun which is an air conditioner.
Chen teaches a rack box, and the rack box (90, Fig. 4) includes a guide hole (Fig. 4 – the rack box comprises of a guide hole at the location where the rack 915 protrudes out of the rack box 90) through which the rack (915, Fig. 4) passes to reciprocate relative to the rack box (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun, Geng, & Cho to incorporate the teachings of Chen to provide a rack box, and the rack box includes a guide hole through which the rack passes to reciprocate relative to the rack box, which would provide an air conditioner which can expand the air outlet range of the air outlets, improved user comfort, and has a simple assembly structure (¶0006).

Claims 24 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2018/0209687), hereinafter referred to as Chun, in view of Geng et al (CN206669886), hereinafter referred to as Geng, in further view of Cho et al (US 2018/0335221), in further view of Wu et al (US 2018/0142906), hereinafter referred to as Wu. 

Regarding claim 24, Chun shows elements of the claimed invention as stated above in claim 23 including the first fan and the second fan (Fig. 2).
However, the combination of Chun & Geng lacks showing wherein the first fan includes a diagonal fan.
Cho (US 2018/0335221), an air conditioner, is in the same field of endeavor as Chun which is an air conditioner.
Cho teaches wherein the first fan includes a diagonal fan (¶0086, Line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun & Geng to incorporate the teachings of Cho to provide wherein the first fan includes a diagonal fan, which would provide an air conditioner capable of performing various air discharge methods (¶0006).
However, the combination of Chun, Geng, & Cho lacks showing wherein the second fan includes a counter-rotating fan.  
	Wu (US 2018/0142906), an air conditioner, is in the same field of endeavor as Chun which is an air conditioner.
Wu teaches wherein the second fan (3b, Fig. 6) includes a counter-rotating fan (Fig. 6, ¶0164, Lines 8-11 – fan 3b has an opposite rotating direction than fan 3a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun, Geng, & Cho to incorporate the teachings of Wu to provide wherein the second fan includes a counter-rotating fan, which would an air conditioner that would solve to issue of restriction of a limited air volume to cooling of the air conditioner (¶0003).

Regarding claim 27, Chun shows wherein the fan assembly includes: a first fan (32/33, Fig. 2) arranged corresponding to the first air outlet (see Annotated Figure 1), the first door (62, Fig. 2) being configured to be driven by the first drive mechanism (66, Fig. 2) to move away from the first fan to expose the first air outlet (¶0272) and move close to the first fan to cover the first air outlet (¶0272); and a second fan arranged corresponding to the second air outlet (see Annotated Figure 1), the second door (see Annotated Figure 1) being configured to be driven by the second drive mechanism (see Annotated Figure 1) to move in a direction perpendicular to a surface of the second door to cover or expose the second outlet (Fig. 4/9).
However, Chun lacks showing the second door being configured to slide in the second moving direction parallel to a surface of the second door to cover or expose the second air outlet.  
Geng teaches the second door (40, Fig. 2) being configured to slide in the second moving direction parallel to a surface of the second door to cover or expose the second air outlet (51, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Geng to provide the second door being configured to slide in a direction parallel to a surface of the second door to cover or expose the second air outlet, which would provide a vertical air conditioning indoor unit capable of adjusting the amount of air flow, as well as reducing consumption of the vertical air conditioner indoor unit (¶0007/8).
However, the combination of Chun & Geng lacks showing wherein the first fan includes a diagonal fan.
Cho teaches wherein the first fan includes a diagonal fan (¶0086, Line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun & Geng to incorporate the teachings of Cho to provide wherein the first fan includes a diagonal fan, which would provide an air conditioner capable of performing various air discharge methods (¶0006).
However, the combination of Chun & Geng lacks showing wherein the second fan includes a counter-rotating fan.  
	Wu (US 2018/0142906), an air conditioner, is in the same field of endeavor as Chun which is an air conditioner.
Wu teaches wherein the second fan (3b, Fig. 6) includes a counter-rotating fan (Fig. 6, ¶0164, Lines 8-11 – fan 3b has an opposite rotating direction than fan 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun & Geng to incorporate the teachings of Wu to provide wherein the second fan includes a counter-rotating fan, which would an air conditioner that would solve to issue of restriction of a limited air volume to cooling of the air conditioner (¶0003).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2018/0209687), hereinafter referred to as Chun, in view of Geng et al (CN206669886), hereinafter referred to as Geng, in further view of Cho et al (US 2018/0335221), hereinafter referred to as Cho,  in further view of Chu et al (KR1020170173664), hereinafter referred to as Chu (US 2020/0386423 will be used as a suitable translation).

Regarding claim 28, Chun shows elements of the claimed invention as stated above in claim 14 including the first door and second doors, and the housing, and the second air outlet.
However, the combination of Chun, Geng, & Cho lacks showing wherein: the first door includes first micro air outlets distributed at intervals; the second door includes second micro air outlets distributed at intervals; and the housing includes third micro air outlets surrounding the second air outlet and distributed at intervals.
Chu (KR1020170173664), an air cleaner for discharging conditioned air, is in the same field of endeavor as Chun which is an air conditioner for discharging air.
	Chu teaches the first door (1622/1722, Fig. 16/17, ¶0175/0181/0182 – Figures 16 & 17, while having different numerical identifiers, are elaborating on the same embodiment, in two different modes, as outlined in ¶0181) includes first micro air outlets (¶0179, lines 8-12) distributed at intervals (¶0179, lines 8-12); the second door (1621/1721, Fig. 16/17) includes second micro air outlets (¶0179, lines 8-12) distributed at intervals (¶0179, lines 8-12); and the housing (1710, Fig. 17) includes third micro air outlets (1730, Fig. 17) surrounding the second air outlet (1740, Fig. 17) and distributed at intervals (¶0185, Lines 5-6 – the third micro air outlets 1730 are formed between the edge of the first door 1722 and the housing 1710).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun, Geng, & Cho to incorporate the teachings of Chu to provide the first door includes first micro air outlets distributed at intervals; the second door includes second micro air outlets distributed at intervals; and the housing includes third micro air outlets surrounding the second air outlet and distributed at intervals, which would provide an air conditioner which has a simple structure by which air inside the housing is uniformly discharged through a preset space (¶0006).

Regarding claim 29, the combination of Chun, Geng, & Chu shows elements of the claimed invention as stated above in claim 28 including the housing (1710, Fig. 17, Chu), first micro air outlets (¶0179, lines 8-12, Chu), the second micro air outlets (¶0179, lines 8-12, Chu), and third micro air outlets (1730, Fig. 17, Chu).
Regarding claim 29 and the limitation “wherein the first micro air outlets, the second micro air outlets, and third micro air outlets run through the housing in a same direction”, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the first micro air outlets, the second micro air outlets, and third micro air outlets run through the housing in a same direction instead of the first micro air outlets, the second micro air outlets, and third micro air outlets run through the housing in a different directions, as Chu teaches above, because applicant has not disclosed that the first micro air outlets, the second micro air outlets, and third micro air outlets run through the housing in a same direction provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the first micro air outlets, the second micro air outlets, and third micro air outlets run through the housing in a same direction or the first micro air outlets, the second micro air outlets, and third micro air outlets run through the housing in a different directions, because both orientations of direction performs the function of discharging air equally well. (MPEP 2144.04, Sect VI.C) 

Regarding claim 30, Chun shows elements of the claimed invention as stated above in claim 28 including the first air outlet.
However, the combination of Chun, Geng, & Cho lacks showing wherein the third micro air outlets do not surround the first air outlet.
Chu teaches wherein the third micro air outlets (1730, Fig. 17) do not surround the first air outlet (Fig. 16/17 - The first door 1622/1722, Fig. 16/17, of which itself comprises of first micro air outlets, of which the grouping of micro air outlets is included in the first door, making the first door the first air outlet, to which the third micro air outlets 1730 do not surround the first air outlet, as the Merriam-Webster Dictionary defines Surround: 1.a. “to enclose on all sides”, which the third micro air outlets do not enclose the first door 1622/1722 on all sides, as Figure 17 shows the third micro air outlets do not surround the first outlet of the first door on the bottom side, as indicated by the air flow arrows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun, Geng, & Cho to incorporate the teachings of Chu to provide wherein the third micro air outlets do not surround the first air outlet, which would provide an air conditioner which has a simple structure by which air inside the housing is uniformly discharged through a preset space (¶0006).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2018/0209687), hereinafter referred to as Chun, in view of Geng et al (CN206669886), hereinafter referred to as Geng, in further view of Cho et al (US 2018/0335221), hereinafter referred to as Cho.

Regarding claim 26, Chun (US 2018/0209687) shows an air conditioner, comprising: an air conditioner indoor unit (Fig. 1) comprising: a housing (10, Fig. 1) including an air inlet (19, Fig. 2), a first air outlet (see Annotated Figure 1), and a second air outlet; a fan assembly (30 Fig. 2 – as the Applicant states that separate fans 22 and 23 located in separate air outlets can comprise of the same, single, fan assembly as shown in Fig. 5, as does Chun show with the fan assembly comprising of the components associated with the fan assembly 30, which comprises of elements located between element 30 to element 36, to include the three fans 32/33 according to their own air outlets, as shown in Fig. 2) arranged in the housing (Fig. 2) to guide air to circulate from the air inlet to at least one of the first air outlet or the second air outlet (Fig. 9); a first door (see Annotated Figure 1) arranged corresponding to the first air outlet (Fig. 2); a first drive mechanism (66, Fig. 2) arranged in the housing and connected to the first door (Fig. 2, ¶0111), the first drive mechanism being configured to drive the first door to move outwards-7-Customer No. 160809 Attorney Docket No. 00278.1038.OOUSrelative to the housing to expose the first air outlet (Fig. 9, ¶0112), and to drive the first door to move inwards relative to the housing to cover the first air outlet (Fig. 4, ¶0112); a second door (see Annotated Figure 1) arranged corresponding to the second air outlet (Fig. 2); and a second drive mechanism (see Annotated Figure 1) connected to the second door (see Annotated Figure 1) and configured to drive the second door to slide relative to the housing to expose or cover the second air outlet (Fig. 4/9, ¶0112), and wherein a first moving direction of the first door driven by the first drive mechanism is perpendicular to a front face (12, Fig. 8) of the housing (Fig. 8 – both the first and second door are located relative to the front face of the housing, of which both outlets are formed within). 
However, Chun lacks showing a first moving direction of the first door driven by the first drive mechanism is perpendicular to a second moving direction of the second door driven by the second drive mechanism.
Geng (CN206669886), an air conditioner a movable door, is in the same field as Chun which is an air conditioner a movable door.
Geng teaches wherein a second moving direction of the second door (40, Fig. 2) driven by the second drive mechanism (60, Fig. 2) is parallel to the front face (18, Fig. 2 - Fig. 8 – the second door 40 is located parrallel to the front face of the housing, and perpendicular to the face of the first outlet) of the housing (16, 17, 18, 19, Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Geng to provide wherein a first moving direction of the first door driven by the first drive mechanism is perpendicular to a second moving direction of the second door driven by the second drive mechanism, which would provide a vertical air conditioning indoor unit capable of adjusting the amount of air flow, as well as reducing consumption of the vertical air conditioner indoor unit (¶0007/8).
However, while the combination of Chun & Geng shows elements of the claimed invention as stated above including in response to the first door being driven by the first drive mechanism to move in the first moving direction to expose the first air outlet and the second door being driven by the second drive mechanism to move in the second moving direction to expose the second air outlet (This limitation is to be understood as the same as the previous limitation in lines 14-16 in claim 14 as filed, which has been addressed in the rejection above), the combination of Chun & Geng lack showing a first air flow from the first outlet collides with a second air flow from the second air outlet to mix the first air flow and the second air flow.
	Cho (US 2018/0335221), an air conditioner with multiple outlets, is in the same field of endeavor as Chun which is an air conditioner with multiple outlets.
Cho teaches a first air flow from the first outlet (17, Fig. 7) collides with a second air flow from the second air outlet (13, Fig. 7) to mix the first air flow and the second air flow (¶0012).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chun & Geng to provide a first air flow from the first outlet collides with a second air flow from the second air outlet to mix the first air flow and the second air flow, which would provide an air conditioner capable of performing various air discharge methods (¶0006).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                      

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762